In a negligence action to recover damages for personal injuries, etc., the Motor Vehicle Accident Indemnification Corporation appeals from an order of the Supreme Court, Queens County, dated May 14, 1976, which granted plaintiffs’ motion to compel it to accept a notice of claim as having been timely filed. Order reversed, on the law, without costs or disbursements, and motion denied. No fact findings were presented for review. On the date the plaintiffs filed their notice of claim, it was untimely under the provisions of section 608 of the Insurance Law as it then read (see Matter of Walker v Motor Vehicle Acc. Ind. Corp., 41 AD2d 527, 528, affd 33 NY2d 781). The amendment to the statute, which became effective several months after plaintiffs’ filing and which affords relief to a claimant after his receipt of a correction of error by the Department of Motor Vehicles (L 1974, ch 488, § 1), cannot have retrospective application (see Matter of Sacks v Motor Vehicle Acc. Ind. Corp., 23 AD2d 783). Hopkins, Acting P. J., Margett, Damiani, Shapiro and Titone, JJ., concur.